DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The Applicant has amended claim 24 so that it is dependent on an active claim. As such, the previous objection to the claim has been withdrawn.
Applicant's arguments filed 9/17/2021 have been fully considered but they are not persuasive. On pages 6-9 of the Applicant’s Arguments, the Applicant points to the data presented in Example 3 and Figures 17-20 as evidence of unexpected results and synergism. Specifically, the evidence presented shows an increase in short chain fatty acid (SCFA) production with a strain of Bifidobacterium animalis ssp. lactis (CNCM I-3446, or referred to as NCC2818 in the Arguments), compared to a negative control, and a modest increase in SCFA production when this strain is preconditioned with a product called “BMOS.” First, it must be noted that BMOS is not just galacto-oligosaccharides (GOS), and appears to be a product manufactured by Nestle. See page 28, Table 3 of the instant specification. As such, the provided data appears to provide for a scope that is different than that claimed. Second, when comparing the negative control (no probiotic bacteria) to the positive control (the bacteria, but without preconditioning) there is an expectation of increased SCFA production, since this is one of the main utilities of consuming probiotic bacteria. This increase would necessarily be present and expected in the bacteria described by Rochat, because Rochat explicitly describes the bacterial strain used in the example. That said, Rochat does not teach the Bifidobacterium breve that has been preconditioned with GOS, there is a clear increase in the production of SCFA, as well as an improvement in the doubling time of the bacteria. See page 885, Tables 1 and 2. As such, this would provide a reasonable expectation that members of the Bifidobacterium genus would predictably improve their SCFA production, when grown on a medium with GOS. The modest increase in production shown in the figures and example would seemingly be predicted based upon the data presented in Shin. Finally, Rochat explicitly teaches a composition comprising the tested bacterial strain (CNCM 1-3446) and GOS. See page 7, lines 4-10. When adding all of this together, it would be obvious to the ordinary artisan that the composition of Rochat could be predictably improved based upon the knowledge that Shin’s method of preconditioning resulted in a bacterial strain with improved SCFA production.
On page 9 of the Applicant’s Arguments, the Applicant states that Shin does not teach that a medium comprising GOS and peptone can enhance the growth of the enzymes. First, as stated in the previous Office Action
It is also noted that the instant specification explicitly states that peptone is a general nitrogen source that is commonly used in the art in growth medium for probiotic bacteria. See the instant specification, page 14, lines 6-11. As such, not only would it be reasonable to suggest that the ordinary artisan would find the inclusion of a nitrogen source obvious, nitrogen sources like peptone are obvious variants of other nitrogen sources, providing expected outcomes (by providing necessary nutrients to the fermenting bacterium).

The Applicant has not disputed this assertion, and has provided no evidence to suggest that peptone, specifically, will result in the claimed improvements. The enhance the growth of the enzymes, since there is no mention of enzymes in the instant specification, nor is there any data presented regarding the growth of the enzymes.
On page 9 of the Applicant’s Arguments, the Applicant points to MPEP 716.02(e)(III) to suggest that the Examiner’s position is unreasonable, because he is asking the Applicant to compare the results of the invention with the results of the invention. The Examiner has never disputed that the improvement exists, and will entirely admit that the results of the Rochat reference can reasonably be shown in the data presented in the instant specification, specifically that of Figures 17-20. This is because Rochat teaches the positive control provided in the data; specifically, Rochat teaches the specific strain described in the Figures and example, in a composition with GOS. That said, there appears to be a marginal improvement between the positive control, and the strain that has been preconditioned in a medium with GOS. As discussed in the previous Office Action, and in the arguments above, this marginal improvement would have been predicted by Shin, because Shin shows the preconditioning step provides for strains with improved SCFA production, and shorter doubling times.
The Applicant has added new claims 26-28; these will be discussed below. All of the 35 USC 103 rejections are maintained for all of the previously presented reasons, reproduced below, and supported by the rationale provided in the response to the Applicant’s Arguments, above. No claim is allowed.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1, 4, 6-11, 23, 24 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Rochat, et al (WO 2009/144137) and Shin, et al (Journal of Food Science, 65, 884-887, 2000) and evidenced by Motherway, et al (Microbial Biotechnology, 4, 403-416, 2010). Rochat teaches compositions comprising galactooligosaccharides and a probiotic bacterium. Rochat teaches a number of probiotic bacterium, but does not explicitly teach the presence of a galCDEGR(A) operon. See page 6, lines 19-28; page 7, lines 4-10. However, when consulting Motherway, it should be noted that all of the bifidogenic probiotic bacterium described in Rochat possess the claimed operon. See page 406, Figure 2. Rochat does not describe preparing the probiotic bacterium in the claimed manner, by exposing the bacterium to a galactooligosaccharide and peptone. As this is a product-by-process limitation (see MPEP 2113), the instant specification was consulted to determine if the claimed process affects the bacterium in a material way. Based upon the instant specification, it is noted that the claimed process of fermenting the probiotic bacterium in galactooligosaccharides improves the efficacy of the probiotic. It is also noted that the instant specification explicitly states that peptone is a general nitrogen source that is commonly used in the art in growth medium for probiotic bacteria. See the instant specification, page 14, lines 6-11. As such, not only would it be reasonable to suggest that the ordinary artisan would find the inclusion of a nitrogen source obvious, nitrogen sources like peptone are obvious variants of other .
Shin provides data for the growth enhancements of probiotic bacterium that are fermented in a medium comprising galactooligosaccharides. Specifically, Shin shows that the inclusion of galactooligosaccharides enhances the growth and activity of bacterium found in the Bifidobacterium genus. See page 886, “Conclusion” section. Although Shin does not explicitly teach the inclusion of peptone, Shin uses MRS medium, which typically contains peptone (see, for example, https://en.wikipedia.org/wiki/MRS_agar). Shin only teaches the enhancements of probiotic bacterium, and does not teach the inclusion of the galactooligosaccharide in a composition following the fermentation.
Based upon the prior art, and the knowledge of the ordinary artisan, combinations of probiotics and prebiotics are well-known, and routinely termed: synbiotics; it is named this because there is a predictable level of synergism between pre- and probiotic entities. See Shin, page 884, “Introduction” section, last paragraph. In the aforementioned paragraph, Shin broadly suggests that improvements of probiotic activity and viability could be used to help improve shelf life/stability. This would imply, to the ordinary artisan, that pretreating the probiotic bacterium of Rochat with Shin’s method, would provide for a composition that has a predictably better shelf life.
With respect to claims 1, 4 and 6, Rochat teaches a probiotic bacterium that appears to possess the galCDER(A) operon. It should be noted that Rochat explicitly teaches one of the deposited microbes (Bifidobacterium animalis ssp. Lactis CNCM I-3446), and as such, must teach a probiotic that possesses the claimed operon. Please note that B. lactis has been renamed B. animalis ssp. Lactis. (see, for example, https://en.wikipedia.org/wiki/Bifidobacterium_animalis). Additionally, Rochat teaches the inclusion of the prebiotic galactooligosaccharide. Although Rochat does not teach pretreating the bacterium in a medium with galactooligosaccharides, Shin notes that this procedure improves the activity and viability of Bifidobacterium species, and implies that this could improve shelf life. As such, there would be a clear rationale to combine the teachings of Rochat and Shin.
With respect to claim 7, Rochat teaches that the composition can comprise between 5-70 wt% of the prebiotic oligosaccharide, wherein as much of 90% of that is galactooligosaccharide. See page 7, lines 4-20. 
With respect to claim 8, Rochat teaches a daily dose of at least 10e3 (10 x 103) cfu. See page 6, lines 30 and 31.
With respect to claims 9 and 10, Rochat describes a nutritional supplements for infant consumption. See page 11, lines 19-22.
With respect to claims 11, 23 and 24, it is unclear if the Bifidobacterium bifidum of Shin possess the galCDEGR(A) operon; however, if Shin’s method is applied to that of Rochat, than the probiotic would certainly possess the galCDEGR(A) operon. All therapeutic effects related to the method (claims 23 and 24) would be inherent to the method/bacterium of Shin.
With respect to claims 26-28, Rochat teaches B. animalis ssp. lactis (referred to as B. lactis).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W BERKE-SCHLESSEL whose telephone number is (571)270-3643. The examiner can normally be reached M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID W BERKE-SCHLESSEL/Primary Examiner, Art Unit 1651